DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 11, 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	The amendment filed January 11, 2021 is acknowledged and has been entered.  Claims 22 and 37 has been canceled.  Claim 18 has been amended.  Claims 42-44 have been added.

2.	As before noted, Applicant elected the invention of Group III, claim 18, drawn to a method of producing an antibody.

3.	Claims 18, 19, 27, 28, 31-36, and 38-44 are pending in the application and are currently under prosecution.

Response to Amendment
4.	The amendment filed on January 11, 2021 is considered non-compliant because it fails to meet the requirements of 37 CFR § 1.121, as amended on June 30, 2003 (see 68 Fed. Reg. 38611, Jun. 30, 2003).  However, in order to advance prosecution1, rather than mailing a Notice of Non-Compliant Amendment, Applicant is advised to correct the 
The amendment is non-compliant because the amendment shows changes made to claim 18 as set forth by the proposed amendment filed December 8, 2020, which was not entered.  Amendments to the claims must be marked to show changes relative to the immediate prior version thereof.  In this instance, because the amendment filed December 8, 2020 was not entered the immediate prior version of the claims is the version set forth by the amendment filed June 5, 2020. 
Despite the lack of compliancy, the amendment has been entered.
Ordinarily, only the corrected section of the non-compliant amendment must be resubmitted (in its entirety), e.g., the entire “Amendments to the Claims” section of applicant’s amendment must be re-submitted.  37 CFR § 1.121(h).   In responding to this Office action with an amendment to the claims or specification, Applicant is advised to correct the noted deficiency. 

Grounds of Objection and Rejection Withdrawn
5.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed July 9, 2020.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	The rejection of claims 18, 19, 27, 28, 31-36, and 38-44 under pre-AIA  35 U.S.C. 103(a), as being unpatentable over U.S. Patent No. 6,992,176 (of record), U.S. Patent Application Publication No. 2008/0207497-A1 (of record), and WO0220036-A1 (of record), is maintained.
	Beginning at page 6 of the amendment filed January 11, 2021 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
	U.S. Patent No. 6,992,176 (Reiter et al.) teaches the production of human antibodies that specifically bind to HLA-A2 complexes comprising HLA-A2-restricted peptides by a process that comprises immunizing HLA-A2 transgenic mice with a soluble single-chain HLA-A2 polypeptide, which is complexed with a common antigenic T cell HLA-A2-restricted epitope derived from a tumor-associated antigen; see entire document (e.g., the examples).  Reiter et al. teaches such human antibodies are produced using various techniques known in the art, including, in particular, a process comprising immunizing transgenic animals (e.g., mice) that have been engineered to produce human antibodies by introducing human immunoglobulin loci and by partially or completely inactivating endogenous immunoglobulin loci; see, e.g., Description of the Preferred Embodiments.  Reiter et al. discloses that by screening phage display libraries produced from mRNA molecules encoding the antibodies produced by the immunized mice to identify phage clones encoding antibodies that bind to the HLA-A2 molecule-peptide complex, it is possible to produce a recombinant antibody that exhibits a characteristic TCR-like binding specificity, but which unlike a TCR exhibits an affinity in the nanomolar range was isolated; see, e.g., Summary of the Invention.  In fact, Reiter et al. discloses that it is possible to produce a monoclonal antibody that has a binding affinity (KD) of less than 10 nM (see, e.g., the abstract).  Alternatively Reiter et al. teaches the antibody may be produced by immunizing non-transgenic non-human mammals (e.g., mice) and then Description of the Preferred Embodiments.  Reiter et al. teaches the antibody may be an intact antibody or an antigen binding fragment of an antibody including in particular a Fab, a Fab’, or an Fv; see, e.g., the section entitled, “Antibody”.  Reiter et al. teaches the antibody produced is conjugated to a detectable (identifiable) or therapeutic moiety such as toxin (see, e.g., the abstract).  Reiter et al. teaches the toxin may be diphtheria toxin or ricin A or a pseudomonas extotoxin (see, e.g., the section entitled, “Therapeutic Moieties”).  Reiter et al. teaches labeling the antibody with a radioisotope (125-iodine) (see the section describing the “Competitive Binding Assays”).  Reiter et al. teaches the antibody is biotinylated and then bound to streptavidin-coated paramagnetic beads2; see, e.g., the section entitled, “Experimental Results”.  
	U.S. Patent Application Publication No. 2008/0207497-A1 (Ramakrishna et al.) teaches the identification of an HLA class I molecule-restricted fragment of “KOC”3 consisting of the amino acid sequence that is identical to the amino acid sequence set forth by this instant application as SEQ ID NO: 14; see entire document (e.g., SEQ ID NO: 409; Table 2 at page 57).  Ramakrishna et al. teaches the peptide is displayed at the surface of HLA class I molecule expressing cancer cells in the context of the HLA class I molecule (i.e., as part of a complex comprising the HLA molecule and the peptide); see, e.g., Examples 1-5 beginning at page 35. 
	Ramakrishna et al. teaches an HLA class I molecule-restricted fragment of “KOC” consisting of the amino acid sequence that is identical to the amino acid sequence set forth by this instant application as SEQ ID NO: 14, but does not make it clear that the peptide binds to an HLA-A2 (HLA-A*02) molecule.
	This deficiency is remedied by the teachings of WO0220036-A1 (Mueller et al.).
Mueller et al. teaches a peptide (i.e., “peptide #3”) consisting of an amino acid sequence that is identical to the amino acid sequence set forth by the instant application as SEQ ID NO: 14, is a peptide fragment of “KOC” that is HLA-A0201-restricted; see 
It would have been obvious to one ordinarily skilled in the art at the time of the invention to have produced an antibody that specifically binds to the MHC complex comprising a human HLA-A*02 molecule and the peptide of SEQ ID NO: 14 by immunizing a transgenic mouse expressing human immunoglobulin loci (including, in particular, HLA-A*02) using an immunogen comprising a soluble form of an MHC complex comprising an HLA-A*02 molecule and the peptide.  One of ordinary skill in the art at the time of the invention would have been motivated to do so to produce an antibody having “TCR-like” specificity, which specifically binds to an MHC complex comprising a human HLA-A*02 molecule and the peptide consisting of an amino acid sequence that is identical to that set forth by the instant application as SEQ ID NO: 14 since, for example, Reiter et al. teaches such an antibody may be used in a number of different ways (e.g., as a therapeutic agent that selectively targets cancer cells expressing KOC, which display at their surfaces MHC complexes that are specifically recognized by the antibody). 
	Furthermore, with particular regard to claim 36, although Reiter et al. teaches labeling the antibody with 125I, Reiter et al. does not expressly teach labeling the antibody with other radioisotopes such as 131I or 35S.  Nevertheless, absent a showing of any unobvious difference, it is submitted that the radiolabeled antibody to which claim 36 would have been seen by the artisan of ordinary skill in the art at time of the invention as an obvious variation of the 125I-radiolabeled antibody described by the prior art.  This is because it is understood that the antibody was labeled so as to measure it ability to bind to the complex using the competitive binding assay described therein and it would have been obvious to one ordinarily skilled in the art that other radioisotopes (e.g., 35S) could have been used in place of 125I.  Therefore, it is submitted that it would have been obvious to one ordinarily skilled in the art at the time of the invention to have produced an antibody as in accordance with the teachings of Reiter et al. which specifically binds to an MHC complex comprising an HLA class I molecule and the peptide of SEQ ID NO: 14 and then labeled the antibody using an isotope such as 35S so that it is rendered detectable. 
	The claims, which are drawn to a method for producing an antibody, have been amended to recite a “wherein” clause, which reads:  “wherein the antibody is used for treating cancer […]”.  This recitation does not define an active step that is necessarily 4  The practice of the invention need only achieve the production of the antibody by a process, as recited by the body of claim 18, for example, which comprises immunizing a genetically engineered non-human mammal with a soluble form of a complex comprising an HLA-A2 molecule and the peptide of SEQ ID NO: 14, isolating mRNA molecules from antibody producing cells of the mammal, producing a phage display library displaying proteins encoded by the mRNA molecules, and isolating a phage from the library, which displays an antibody that specifically binds to the complex with an affinity of below 20 nM; and the use of the antibody, once so produced, is not part of the invention (i.e., one need not use the antibody to practice the claimed invention).5  
Per M.P.E.P. § 2111.04, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: (a) “adapted to” or “adapted for” clauses; (b) “wherein” clauses; and (c) “whereby” clauses.  The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. In Hotter v. Microsoft Coro. 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v. Nat'l Ass'n of Securities Dealers. Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively 
To further explain, even if by the recitation of the above mentioned “wherein” clause is a recitation that the antibody produced according to the claims be used in the manner recited (i.e., a recitation of intended use), Applicant is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art process is capable of achieving the intended objective, then it meets the claim.  See M.P.E.P. § 2111.02.  In this instance, the method for producing an antibody and the antibody so produced, as suggested by the prior art, are indistinguishable from the claimed invention and it is therefore of no import herein how it may be intended that the antibody, once produced, is used.
Claims 42-44, added by the amendment filed January 11, 2021, only serve to limit the type of cancer to which the “wherein” clause recited by claim 18 refers and therefore these claims are construed as being drawn to the method according to claim 18 for producing an antibody.  Here again the recitation does not define an active step that is necessarily taken by the practitioner in the course of practicing the claimed invention and as explained claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed.  So, here again, the method for producing an antibody and the antibody so produced, as suggested by the prior art, are indistinguishable from the claimed invention and it is of no import herein how it may be intended that the antibody, once produced, is used.
Accordingly carefully considered Applicant’s arguments have been found persuasive and it is submitted that the claims 18, 19, 27, 28, 31-36, and 38-44 are properly rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6,992,176 (of record), U.S. Patent Application Publication No. 2008/0207497-A1 (of record), and WO0220036-A1 (of record).
 
Conclusion
9.	No claim is allowed.

10.	As before noted, the prior art made of record and not relied upon is considered 
U.S. Patent No. 8,747,855 teaches the production of “TCR-like” antibodies that specifically bind to MHC complexes comprising HLA class I molecule bound to class I-restricted peptides by immunizing a non-human mammal having cells expressing the human MHC class I molecule with recombinant soluble MHC complexes comprising an HLA class I molecule and a peptide. 
	Pascolo et al. (J. Exp. Med. 1997 Jun 16; 185 (12): 2043-51) teaches the derivation of genetically engineered mice expressing only HLA class I molecules to force the mouse CD8+ T cell repertoire, both at the thymic and peripheral levels, to make use of the transgenic HLA class I molecules.

11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        

slr
February 3, 2021



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See M.P.E.P. § 714.03.
        
        2 With particular regard to claim 38, absent a showing of any unobvious difference, it is submitted that the disclosed step by which the antibody is biotinylated and then bound to streptavidin-coated paramagnetic beads is the same as the claimed step of “conjugating the antibody with a paramagnetic tracer”.  
        
        3 “KOC” is an alias of a human protein having the designation “IGF2BP3”.  See, e.g., https://www.ncbi.nlm.nih.gov/gene/10643.
        4 Claims 1-17 and 19-22, as originally presented, are drawn to methods of use of the antibody, but these inventions are patentably distinct from the elected invention (i.e., the invention of Group III, namely a method of producing an antibody).
        
        5 Notably, it is unclear what subject matter it is that Applicant intends to claim, but if it is an invention other than the originally presented and elected invention (i.e., a method for producing an antibody), Applicant is reminded that it is the invention of Group III, i.e., a method for producing an antibody according to claim 18, which is the elected invention, and any other invention may well be treated as a patentably distinct invention that was either not originally presented by this application or as one of the other non-elected inventions identified in the restriction and election requirement set forth by the Office action mailed August 23, 2019.